ACCEPTED
                                                                                                                 03-17-00365-cv
                                                                                                                      21564324
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
                                                                                                               1/2/2018 5:18 PM
                                                                                                              JEFFREY D. KYLE
                                                                                                                         CLERK



                          BROTHERTON LAW FIRM                                              FILED IN
                              ATTORNEYS AND COUNSELORS AT LAW                       3rd COURT OF APPEALS
                                      2340 FM 407, SUITE 200                            AUSTIN, TEXAS
                                 HIGHLAND VILLAGE, TEXAS 75077                      1/2/2018 5:18:28 PM
                                    TELEPHONE : 972-317-8700                          JEFFREY D. KYLE
                                     FACSIMILE : 972-317-0189                               Clerk
SHAWN M. BROTHERTON                                                         shawn@brothertonlaw.com

                                          January 2, 2018


Jeffrey D. Kyle, Clerk
Court of Appeals for the Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE:      Court of Appeals Number:      03-17-00365-CV
         Trial Court Case Number:      C-1-PB-16-002348

Dear Mr. Kyle:

       On December 29, 2017, Appellees in the above-referenced case filed their Response to
Appellant’s Motion for Leave to Amend Notice of Appeal. We write to notify the Court that
Appellant plans to reply and will do so no later than Friday, January 5, 2018.

         If you have any questions, please do not hesitate to contact me.

                                                   Respectfully,



                                                   Shawn M. Brotherton

SMB/dj
Jeffrey D. Kyle, Clerk
January 2, 2018
Page 2 of 2



                              CERTIFICATE OF SERVICE

       On this 2nd day of January, 2018, I hereby certify that a true and correct copy of the
foregoing response letter has been sent to all counsel of record pursuant to the Rules.

Amanda G. Taylor                              Craig Hopper
Beck Redden LLP                               Brian T. Thompson
515 Congress Avenue, Suite 1900               Claire D. East
Austin, TX 78701                              400 W. 15th Street, Suite 408
                                              Austin, TX 78701
Attorney for Appellees
                                              Attorneys for Third Party Defendants Linda
                                              Lou Marks Murray, individually; Charlene
                                              Rae Flesher Johnston; Charlotte Fae Flesher
                                              Ash; Sandra Kay Flesher Brown; Thomas
                                              Wayne Marks; James Berl Marks; Betty J.
                                              Webb; Patricia A. Chapman; Lisa A. Smith;
                                              Charles Bruce Roberts, Jr., Virginia Ann
                                              Roberts Villers; Randall Wayne Davis;
                                              Sherry Lynn Whited Salsbury; Terry Lee
                                              Whited; Michael Ray Whited; Donald
                                              Leaman Whited; and Connie Lou Keith Barry




                                          ________________________________________
                                          Shawn M. Brotherton